Title: To Benjamin Franklin from Jean-Baptiste Le Roy, [after 18 June 1782]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


[after June 18, 1782]
J’apprends dans le moment mon Illustre Docteur que vous avez envoyé hier chez moi pour me demander de mes dragèes noires parceque vous ètes enrhumé. J’ai compris par la que c’etoit de mon Suc de réglisse et Je vous en envoye un pacquet. Je vous demande pardon de ce qu’il a eté entamé mais je n’en ai pas d’autre. Jespere qu’on vous aura dit que j’ai envoyé chez vous Vendredy pour me dédommager de ce que J’avois perdu la veille mais vous n’etiez pas chez vous. Voulez vous de moi cette après midy. Je serai à vos ordres avec grand plaisir. Jespere bien que votre rhume n’a rien de dangereux.
